Case 4:21-cv-00698-Y Docum

aN

 

Ob2LMAY 28 PH 3:03
IN THE U.S. DISTRICT COURT IN FOR
THE DISTRICT OF NORTH TEXAS, FORT WORTH DIVISION _ WO. |

 

BARBARA BLASKO, an individual, )
PLAINTIFF, pro se, )
)
VS. | ) CIVIL ACTION NO.
)
THOMAS D. MILLER, and ) @ y 6 = ¥
WEST VIRGINIA PUBLIC EMPLOYEE ) 4 2 1 C - 96 a
INSURANCE AGENCY, and )

WEST VIRGINIA DEPARTMENT OF.)
___ADMINISTRATION, Defendants. )

Plaintiff's Complaint
COMES NOW the Plaintiff, Barbara Blasko, pro se, and for her claims for relief against the

Defendants alleges and states the following:
I. Jurisdiction and Venue.
1. The Plaintiff currently is a resident and citizen of the State of California.

2. The Defendant, THOMAS D. MILLER, is currently a resident and citizen of the State
of West Virginia.

3. The Defendants, West Virginia Public Employees Insurance Agency, (herein “PEIA”)
and the West Virginia Department of Administration (herein “Administration”) are both
governmental divisions of the State of West Virginia.

4. The tortious conduct by the Defendants of which the Plaintiff complains in this
Complaint occurred and took place in the City of Weatherford, State of Texas, which

is located within the judicial district of this Court. All three (3) Defendants are respons-
ible for and participated in the tortious conduct against the Plaintiff alleged herein.

5. There is diversity of citizenship between the Plaintiff and Defendants, the amount

in controversy in the Plaintiff’s claims exceeds the sum of $75,000, and this Court has

proper venue and jurisdiction for this civil action.
- 1
 

Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page 2of12 PagelD 2

6. This Court has jurisdiction and venue over the Plaintiff’s claims for relief.

Il. Statement of Plaintiff’s First Claim For Relief Against The Defendants

 

7. Plaintiff is a qualified and licensed medical doctor, with licenses to practice medicine
in the States of California, Texas, Nevada, South Dakota, Arizona, West Virginia, Illinois,
New York, New Mexico and Florida. Also, the Plaintiff is an Assistant Professor with the
M - QE kscmss | el dui Sad? phaintifr’s complete Vitae is attached hereto as Exhibit “A”.
8. Prior to 2019, Plaintiff was and had been for several years practicing medicine in the
State of California. The Plaintiff was engaged as the Director of Women in Medicine
and also active in the Department of Emergency Medicine at the Riverside Community
Hospital in Riverside, California. She also practiced medicine at several other hospitals
in California, New Mexico and Arizona.
9. In 2018 Plaintiff negotiated and entered into a written “Physician Employment Agree-
ment with Questcare Medical Services, PLLC, a Texas professional limited liability
company that delivers health care services in Texas through agreements with one or
more hospitals located in various Texas cities. In this employment agreement, Plaintiff
was engaged by Questcare to provide various medical physician services, including as
Medical Director of Emergency Medicine and also the Medical Director, at Medical City
Weatherford, a hospital that is located in the city of Weatherford, Texas. Plaintiff's
compensation under this agreement would exceed $500,000 per annum. Plaintiff moved
to Weatherford from California and commenced her medical services in early 2019.
10. In addition to her medical physician activities at hospitals, for several years the
Plaintiff had been performing off-site, online medical services for companies that engage
in video and online medical consultations, which is a growing and recognized activity in
the medical field. This type of medical consultation is currently recognized in most US

states. -2.-
Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page 3of12 PagelD 3

11. In April, 2019, the Defendant Miller, acting in his official capacity as a “Privacy and
Security Officer”, duly authorized and a representative for the two Defendant Agencies,
did verbally and in writing contact representatives of Plaintiff's above-identified employer
at Medical City Weatherford and unequivocably stated that the Plaintiff was engaging in
activities that are unlawful for a medical physician, including illegal distribution of certain
prescription drugs, participating in a widespread internet fraudulent prescribing scheme,
and directly participating with a Russian mafia prescription mob located in Miami, F1.
12. Within the same time frame, said Defendant Miller also spread and stated these same
allegations to other persons who knew and recognized her reputation in the medical
community as an ethical and prominent physician. Miller vociferously and

intensely attempted to convince these persons that the Plaintiff was acting in a criminal
manner and in violation of her licensed duties as a medical physician. At all times in
these actions, Miller was acting in his capacity as a duly authorized and empowered
representative of the Defendant Agencies. He was tortiously interfering with the
Plaintiff's valuable and desirable professional contract with Questcare.

13. The allegations by Defendant Miller against the Plaintiff were communicated between
one or more representatives of Medical City Weatherford and Plaintiff's employer,

. Questcare, they thinking them to be true.

14. All of the statements and allegations against the Plaintiff by Defendant Miller, as above
recited, were false and unfounded. They were issued in Miller’s vendetta to destroy the
Plaintiff and remove her from her life-time dedication to a medical career to help others.
15. As a direct and proximate result of Defendant Miller’s aforesaid tortious actions, while
acting as an authorized and empowered agent of the two West Virginia Defendant

Agencies, the Plaintiff was forced to resign and forego her aforesaid employment

- 3-
Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page4of12 PagelD4

Contract with Questcare, thus being deprived of the justified compensation due her
under her aforesaid contract, and thus being required to incur the expense of moving
back to California for other employment. This tortious interference with her valid
employment contract has directly caused the Plaintiff significant damages and expenses.

16. In addition, as a direct result of Defendants’ tortious interference with her contract,
she

was forced to explain these false allegations in order to protect her medical license and
professional reputation at a number of other state licensing boards, with the resulting
expenses for such defense.

17. The conduct of the Defendant Miller, acting in his official role on behalf of the two
Defendant Agencies, was maliciously performed, without substantiating evidence and

with evil intent against the Plaintiff, fully jeopardizing her stellar career as a physician.

WHEREFORE, the Plaintiff prays that this Court enter judgment in Plaintiff's favor and

against the Defendants, and each of them, in a reasonable amount to fully compensate her

for the damages and expenses she has incurred by reason of the above-stated tortious

conduct against her, plus her additional expenses to be incurred in bringing forth this

civil action, all in an amount not less than Three Million Dollars ($3,000,000). And, in

addition, the Plaintiff prays further monetary judgment against the Defendants for the

unreasonable, malicious conduct against her for punitive damages in an amount not less

than the sum of Ten Million Dollars ($10,000,000).

Til.

Statement of Plaintiff's Second Claim For Relief Against The Defendants.

18. The Plaintiff incorporates by reference and restates all of the allegations in her

First Claim For Relief, above, the same as though fully restated here.

19. The aforesaid false and malicious allegations against the Plaintiff by the Defendants
were false, totally unfounded, and unsubstantiated, and resulted in significant damage to

- 4 -
Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page5of12 PagelID5

the Plaintiff's name and professional reputation, in addition to costing her an excellent
and rewarding position of employment.

20. The false allegations against the Plaintiff by the Defendants, written and verbal, as
aforesaid, constitute a prime facie act of defamation of the Plaintiff, both libel and

slander under Texas applicable law

WHEREFORE, the Plaintiff prays that this Court enter judgment in Plaintiff's favor and
against the Defendants, and each of them, on this Second Claim For Relief, in the amount
of Five Million Dollars ($5,000,000) actual damages for defamation, plus an additional
Ten Million Dollars ($10,000,000) for punitive damages to punish the Defendants for

for their unreasonable tortious conduct of defamation against the Plaintiff.

IN WITNESS WHEREOF, THE PLAINTIFF, acting pro se in this civil action, does hereby
present her Claims For Relief against the above-named Defendants and prays judgment in
her favor against the Defendants, and each of them, as aforesaid.

bBirfr— (brn
Barbara Blasko, Plaintiff
11576 Petunia Court
Mira Loma, CA. 91752

Telephone: 949-300-9720
Email: barbblaskomd@yahoo.com
|

Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page6of12 PagelD6
Barbara Blasko, M.D.

11576 Petunia Ct. Mira Loma CA 91752
949-300-9720 barbblaskomd@yahoo.com

WORK EXPERIENCE

RIVERSIDE COMMUNITY HOSPITAL, Riverside, CA
Assistant Clinical Professor, UCR School of Medicine
Department of Emergency Medicine

Riverside Community Hospital August 2019- present
Director Women in Medicine

Director, Community Outreach Program

Emergency Medicine Physician Vituity, Nov 2014 - Present
* Approximate Annual Volume 110K

MEDICAL CITY WEATHERFORD, Weatherford, TX
EM Medical Director
Envision Physician Services Jan 2019-April 2019

e Approximate Annual Volume 26K

CORONA REGIONAL HOSPITAL, Corona CA
Staff Physician Dec 2019- Present
e Approximate Annual Volume 60K

SAN JOAQUIN COMMUNITY HOSPITAL, Bakersfield, CA
Emergency Medicine CEP America, Aug 2015 -Nov 2017
e Approximate Annual Volume 65K

PRESBYTERIAN HEALTHCARE SERVICES - Albuquerque, NM
Emergency Medicine, Nov 2017- April 2021
e Approximate Annual volume 65K

CARONDELET HEALTH NETWORK HOSPITALS Health -Tucson, AZ
Emergency Medicine August 2018- present
e Approximate Annual Volume 50K

TRI CITY MEDICAL CENTER, Oceanside, CA
Staff Physican Dec 2015- Jan 2019
e Approximate Annual Volume 65K

KAISER PERMANENTE HOSPITAL, Riverside, CA
Emergency Medicine, Jul 1998 - Aug 2014
e Approximate annual volume 44K
 

Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page 7of12 PagelID7

KAISER PERMANENTE EMERGENCY PROSPECTIVE REVIEW PROGRAM, Downey, CA
Staff Physician, Jun 2005 - Nov 2014
The Emergency Prospective Review Program (EPRP), a part of Kaiser Permanente (KP), has responsibility
for KP Health Plan members who present to non-KP emergency departments. By telephone, EPRP
Physicians help non-KP physicians who care for these patients. Then EPRP expedites the safe return of
these patients to the KP system. EPRP serves more than 9 million KP members throughout California and
surrounding states

KAISER PERMANENTE, Fontana, CA
Staff Physician, Feb 1999 - Feb 2004
¢ Approximate annual volume 80K

KAISER PERMANENTE , Orange County, CA
Staff Physician , Sep 1997 - Oct 2004
¢ Approximate annual volume 44K

UCI MEDICAL CENTER, DEPARTMENT OF EMERGENCY MEDICINE, Irvine, CA
Attending Physician, Nov 1999 - May 2002

¢ Level 1 Trauma Center

e Approximate Annual Volume 65K

REGAL MEDICAL GROUP, Burbank CA
Medical Director Prior authorizations, claims review Sept 2020- present
Medical Director, Lakeside Urgent Care, Jan 2021- present

TELEMEDICINE WORK EXPERIENCE

Teledoc 5/2015-present

Health Right 3/2015-9/2017

Encore 3/2018- 3/2019

PWN Health 5/ 2017-present

Med Call Advisors 11/ 2019-present
PlushHealth 4/2020 -present

eo e¢ @ 6 @hUe UH

CERTIFICATIONS, LICENSURE

¢ Board Certified Emergency Medicine- 1999, 2009

« BLS, ACLS ATLS

« State Licenses: CA, NV, WV, SD, NY, IL, AZ, NM, FL, TX
¢ CDPH Radiography X-Ray Supervisor and Operator 2021

HOSPITAL COMMITTEES/ ACTIVITIES

« 2019 Medical Executive Committee, Credentials Committee Medical City Weatherford
e 2019 Sepsis, Stroke Committees Medical City Weatherford

* 2019 GME Committee, Medial City Weatherford

¢ 2019 Stroke Committee, Riverside Community Hospital
Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page8of12 PagelD 8

2012- 2014 Committee Member Health Information Management- Oversees Electronic medical record
documentation and reviews current CMS/JACHO/HIPAA policies with regard to medical record
documentation and completion.

2010- 2014 Committee Member, Hospital Policy and Procedures Committee.

2007- 2014 Physician Champion Kaiser Riverside Emergency Department Health Connect (EHR) -
developed workflows, and provides physician training during implementation and upgrades of KP Health
Connect.

2006-2012 MD representative for ED Unit Based team- (UBT) -focuses on improving service and
operations, simplifying work processes and improving performance and job satisfaction. Through this team,
an ED patient follow up program has been established, ASQ scores have markedly improved, preventative
health services such as PAP smear, colonoscopy and Mammogram scheduling are offered to ED patients.
2002-2014 ED representative for Drug Utilization Action Team (DUAT)- focuses on physician and patient
education on the appropriate use of medications to provide quality, cost effective care.

2002- 2014 Director of Family Medicine Resident rotation in Emergency Medicine- duties include
orientation, evaluation, ED supervision, resident lectures.

TEACHING EXPERIENCE

e

1999-2001- UC Irvine Director of Medical Student Rotation in Emergency Medicine
¢ organized student rotation, completed evaluations, taught 3 hours of didactics per week
Instructor, ACLS 1999-2001
Completed the ACEP Teaching Fellowship 2001
Instructor, AAEM Oral Board Review course 5/00, 9/00

PUBLICATIONS AND PRESENTATIONS

e

F. Vencil, B. Blasko, A. Carlson: Flash Behavior of Female Photuris Versicolor Fireflies in Simulated
Courtship and Predatory Dialogues. Journal of Insect Behavior, 1994:7:843-858

Hollander JE, Blasko BJ, Singer AJ, Poor Correlation of Short and Long Term Cosmetic Appearance of
Repaired Lacerations. Acad. Emerg Med 1995;2:983-987

Blasko BJ, Too Many or Too Few, EM Resident Newsletter, October 1996, Vol. 22 No.5

Kazzi AA, Blasko BJ, Peng AL, CAL/ACEP Workforce Task Force Initial Report: The Orange County
Registry. Presented at the 1997 SAEM Annual Meeting, May 19-22, 1997.

Gordon S, Blasko BJ, Uveitis, AAEM online text chapter March, 1998

Blasko BJ, Vaginosis: AAEM Emergency Medical and Family Health Guide, an On-line text chapter, Sept
2000.

Blasko BJ, Puncture Wound; AAEM Emergency Medical and Family Health Guide, an On-line text chapter,
Sept 2000

Rudkin S, Blasko BJ, Blepharitis AAEM Emergency Medical and Family Health Guide, an On-line text
chapter, Sept 2000

Rudkin S, Blasko BJ , Syphillis, AAEM Emergency Medical Sept and Family Health Guide, an On-line text
chapter, Sept 2000

Langdorf MI, Bearie BJ, Kazzi AA, Blasko B, Kohl A: “Patients’ vs. Physicians’ Assessments of
Emergencies: The Prudent Layperson Standard, California Journal of Emergency Medicine 4:75-81,
2003.Lubavin BV, Langdorf MI, Blasko BJ, “The Effect of EM Residency Format on Pursuit of Fellowship
Training and an Academic Career, Academic Emergency Medicine, 2004; 11:938-43.

AWARDS AND HONORS

*

Cum Laude Graduate, State University of N.Y. at Stony Brook, 1991
SAEM Excellence in Emergency Medicine, 1995-1996
Chief Resident, UCI Emergency Medicine Residency Program, 1997-1998

PROFESSIONAL ORGANIZATIONS
Case 4:21-cv-00698-Y Document1 Filed 05/28/21 Page9of12 PagelID9

« AMDIS

« HIMSS

¢ ATA
PERSONAL

 

Happily married, with 2 dogs. Interest in Biomedical Informatics, Electronic Medical Records and emerging
technology as applied to health care delivery and transmission. Recently obtained graduate certificate in
Biomedical Informatics. Interested in and currently working on the development of phone Apps related to
health care. Sports and hobbies include riding my horses for pleasure and competing in the discipline of
show jumping, as well as swimming and working out at the gym.

EDUCATION

STATE UNIVERSITY OF NEW YORK AT STONY BROOK, Stony Brook, NY
Aug 1987 - Jun 1991

STATE UNIVERSITY OF NEW YORK AT STONY BROOK, Stony Brook, NY
Medical School, Aug 1991 - Jun 1995

UC IRVINE MEDICAL CENTER, DEPARTMENT OF EMERGENCY MEDICINE, Orange, CA
Residency, Jul 1995 - Jul 1998

OREGON HEALTH SCIENCES UNIVERSITY, Portland, OR
Graduate Certificate, Biomedical Informatics, Feb 2012 - Apr 2013

BUSINESSES
Founder/Owner - Electronic Vet, LLC

www.Electronicvet.com

Founder/Owner — ShowMD, Inc

www.showmd.org

Owner- Blasko Medical Consultants Inc.

REFERENCES
Available Upon Request
3844 (Rev, 10/20) - TXND (10/20)

The JS 44 civil cover

GASP As2 1-cv-90698-Y, Ay COVER SHERI 01.

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS
Blasko, Barbara

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS

Agency,

of wage 10,0

Miller, Thomas D.,

10 of 12 PagelD 10

West

papers as required by law, except as
the use of the Clerk of Court for the

Virginia Public Employee Insurance
and West Virginia Department of Administration

 

(€) Attorneys (Firm Name, Address, and Telephone Number)

Plaintiff is acting

pro se

 

NOTE: INLAND

Attomeys (If Known)

 

(IN U.S. PLAINTIFF CASES ONLY)

TION CASES, USE THE LOCATION OF

CONDEMNA’
THE TRACT OF LAND INVOLVED.

  

 

 

   

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

ro =e as :
II. BASIS OF JURISDICTION (Piace a “x” in One Bax Only) Til. CITIZENSHIP OF PRINCIPAL PARTIES (Piace bx:"X” in ORBox for Phaigetgy
(For Diversity Cases Only) and One Box for Defahlant) 1 ~.”
(1 US. Government (C13 Federal Question PIF DEF \ PIF -D
Plaintiff (U.S. Government Not a Party) Citizen of This State (11 [1] 1 Incorporated or Principal Place = [J 4 [Jai
of Business in This Stte SS ep
i Ch
(2 U8. Government [=]4 Diversity Citizen of Another State fe] 2 [ae] 2 incorporated and Principhl Place
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In State
Citizen or Subject of a (13 (13 Foreign Nation
Foreign Country
IV. NATURE OF SUIT (Place on “X" in One Box Only) Click here for: Nature of Sui iptions.
(“contract TORTS VORFEFTUREPENALTY | BANKRUPTCY CHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY [7 ]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [1] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability  [7]690 Other 28 USC 157  _—-3729(a))
140 Nogotiable Instrument Liability (J 367 Health Care/ 400 State Reapportionment
150 Recovery of |] 320 Assault, Libet & Pharmaceutical 410 Antitrust
& Enforcement of adgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent | 450 Commerce
ise Metical Liability [1368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |] 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets |_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud | J710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act r_] 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal [_]720 Labor/Management 's Protection Act
195 Contract Product Liability [=] 360 Other Personal Property Relations 861 BIA (1395ff) 490 Cable/Sat TV
196 Franchise j (1385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) | Exchange
Leave Act 864 SSID Tide XVI |_| 890 Other Statutory Actions
PRISONER PETITIONS | _]790 Other Labor Litigation 865 RSI (405(g)) |_| 891 Agricultural Acts
Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
463 Alien Detainee Tacome Security Act : 895 Freedom of Information
510 Motions to Vacate [) 870 Taxes (US. Plaintiff Act
or Defendant) 896 Arbitration
330 General [_} 871 IRS—Third Party 899 Administrative Procedure
[44s Amer. w/Disabilities -[" | 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
[_] 446 Amer. w/Disabilities -[~] 540 Mandaraus & Other []465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confin
V. ORIGIN (Pisce an “Xx” in One Box Only)
(a)! Original [[J2 Removed from (1) 3 Remanded from [[)4 Reinstated or ([] 5 Transferred from (6 Mattidistrict 8 Multidistrict
Proceeding State Court Appellate Court Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VI. REQUESTED IN

 

 

rc

‘ite the U.S. Civil Statute under which you are filing (Do not cite jurisdictonal statutes unless diversity):

 

   

THIS IS A CLASS ACTION 0

 

 

 

 

 

 

 

IF CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $28,000,000.00 JURYDEMAND: _ [Elyes CINo
VII. RELATED CASE(S)
IF ANY ariction:  ONGE DOCKET NUMBER

‘DATE ’ SIGNATURE OF ATTORNEY OF RECORD

May 26, 2021 xX Ban Lyn QLWLAAD

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

SE

 
BR ctr + engem prmin ae y+

Case 4:21-cv4 bet i Salo
1-cv td Filed 05/28/21. Page 11 of 12" Pagel beppar seem

 

    
 

 

i ORIGIN, 1D Re8 949) 300-8720 RIP SO ceca i
2 se rene cr
we ON | YS DISTRICT COURT 5
Q 501 W aor sT i
FORTY WORTH TX 76102
oe
; i
" a
” Fal - a MAY 10-308
aoe 4 PRIORITY OVERNIGHT)
76102 3
wen 2080 mus DFW

Sr

 

 
 

 

 

 

 

i gRrei 12:R8FA <o4a)
; mom. gi7se BIL THIRD PARTY j
™ CLERK OF THE COURT q
us eTRICT COURT
501 W 10TH ST =|
§

RM no
FORT WORTH Tx 76102

17) 860-eeog
a

This envelope is only for FedEx Express® shipments. ! D re th ry Pe tao FedEx:

 
 

You can help us get your package safely to its destinal y sald, Me
packing your Items securely. Need help? Go to fedex. | PET Sh ‘ ti ‘4 in { ;
packing tips. i

 

Check your FedEx Express shipping document, the a a 7876 3304 8204 FRI = MAY A

FedEx Service Guide or the conditions of carriage for: PRIORITY OVER
terms, conditions and limits of liability.

ee eearssensncy wan ! AD GLEA : 76102

tx-us DFW
bk)

Please recycle. See how we're connecting the world i i
responsible and resourceful ways.at sustainability

 
